ORDER

PER CURIAM.
AND NOW, this 16th day of July, 2002, after consideration of pleadings and briefs, it is the conclusion of this court that the Superior Court inadvertently failed to address Petitioner’s issue of waiver. Accordingly, it is hereby ordered that the Petition for Allowance of Appeal is granted on the Petitioner’s first issue of waiver; that the order of the Superior Court is vacated; and that this case is remanded to the Superior Court for a determination by the court as to whether the Commonwealth waived the application of the law of the case doctrine by having failed to raise and preserve the issue in the trial court. Jurisdiction is relinquished.